Citation Nr: 0942158	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  06-39 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
knee disability, to include as secondary to the Veteran's 
service-connected right knee partial medial meniscectomy with 
osteoarthritis.

2.  Entitlement to an increased rating for right knee partial 
medial meniscectomy with osteoarthritis, currently evaluated 
as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1986 to 
December 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran's notice of disagreement was received in 
June 2005.  A statement of the case was issued in December 
2006, and a substantive appeal was received in December 2006.  

The Board notes that in a substantive appeal received in 
December 2006, the Veteran marked the appropriate box to 
indicate that he wanted a hearing before the Board at the RO.  
However, by form received in January 2007, the Veteran marked 
the appropriate box to indicate that he was withdrawing his 
request for a hearing before the Board at the RO and that he 
instead was requesting a Board video conference hearing.  
Accordingly, the Veteran appeared at a July 2009 Board video 
conference hearing.  A transcript is of record.    

At the July 2009 video conference hearing, the Veteran's 
representative made a motion to hold the record open for 60 
days to allow for the submission of additional evidence in 
the form of medical opinions and VA treatment records.  To 
date, no additional evidence has been received.

The issues are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for left knee disability, to include 
as secondary to the Veteran's service-connected right knee 
partial medial meniscectomy with osteoarthritis, was denied 
by a December 2001 rating decision; a notice of disagreement 
was not received to initiate an appeal from that 
determination.  

2.  Certain evidence that raises a reasonable possibility of 
substantiating the claim for service connection for left knee 
disability, to include as secondary to the Veteran's service-
connected right knee partial medial meniscectomy with 
osteoarthritis, has been received since the December 2001 
rating decision.


CONCLUSIONS OF LAW

1.  The December 2001 rating decision which denied 
entitlement to service connection for left knee disability is 
final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the 
December 2001 denial of service connection for left knee 
disability, and the claim of service connection for left knee 
disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In light of 
the favorable decision as it relates to the issue of 
reopening the Veteran's claim for service connection for left 
knee disability, to include as secondary to the Veteran's 
service-connected right knee partial medial meniscectomy with 
osteoarthritis, no further discussion of VCAA is necessary at 
this point.  The matter of VCAA compliance with regard to the 
issue of service connection for left knee disability (under a 
merits analysis) and the issue of an increased rating for 
service-connected right knee disability will be addressed in 
a future Board decision after action is undertaken as 
directed in the remand section of this decision.

New and Material Evidence

One of the issues before the Board is whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for left knee disability, 
to include as secondary to the Veteran's service-connected 
right knee partial medial meniscectomy with osteoarthritis.

The request to reopen the Veteran's claim for left knee 
disability involves an underlying claim of service 
connection.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
a disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection is warranted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

The Board notes, however, that even though the Veteran is not 
seeking service connection on a direct basis, all theories of 
entitlement--direct and secondary--must be considered.  See 
Hodge v. West, 155 F.3d 1356, 1362-1363 (Fed. Cir. 1998) 
(noting that Congress expects the VA "to fully and 
sympathetically develop the veteran's claim to its optimum 
before deciding it on the merits").       

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  New evidence means evidence not 
previously submitted.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that when the RO readjudicated the claim as 
reflected in a December 2006 statement of the case, the RO 
reopened the claim.  Although the RO may have determined that 
new and material evidence was received to reopen the claim, 
the Board is not bound by that determination and must 
nevertheless consider whether new and material evidence has 
been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001). 

A claim for service connection for left knee disability was 
originally denied by the RO in December 2001.  The Veteran 
was informed of the decision in December 2001, but did not 
file a notice of disagreement within one year from the date 
of the notification of the rating decision.  See 38 U.S.C.A. 
§ 7105 (b)(1).  Consequently, the December 2001 decision 
became final.  See 38 U.S.C.A. § 7105(c). 

Pertinent evidence of record at the time of the December 2001 
decision consisted of the Veteran service treatment records, 
an August 1994 VA examination, an August 2001 private 
treatment record from Kaiser Permanente, and a November 2001 
VA examination.  The RO denied the Veteran's claim for 
service connection on a direct basis since there was no 
evidence in service of a left knee disability.  On a 
secondary basis, the RO denied service connection since a VA 
examiner in November 2001 opined that the Veteran's left knee 
disability is more likely due to obesity and repetitive use 
of the left knee, such as chauffeuring and clutching with the 
left knee while operating a truck.   

Additional evidence submitted since the December 2001 rating 
decision is an August 2005 letter from M.S., M.D. of the VA, 
who stated that the Veteran's left knee pain is likely due to 
weight shifting from the right knee to the left knee.

The Board finds that this evidence relates to an 
unestablished fact necessary to substantiate the Veteran's 
claim for service connection for left knee disability; is 
neither cumulative nor redundant; and raises a reasonable 
possibility of substantiate the claim.  Accordingly, as new 
and material evidence has been received, the Board finds the 
claim of entitlement to service connection for left knee 
disability, to include as secondary to the Veteran's service 
connected right knee partial medial meniscectomy with 
osteoarthritis, is reopened.  See 38 U.S.C.A. § 5108.  The 
Board finds that additional evidentiary development is 
required prior to a de novo adjudication of the claim of 
entitlement to service connection for left knee disability, 
to include as secondary to the Veteran's service-connected 
right knee partial medial meniscectomy with osteoarthritis.  




ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for left knee 
disability, to include as secondary to the Veteran's service-
connected right knee partial medial meniscectomy with 
osteoarthritis.  To that extent, the appeal is granted, 
subject to the directions set forth in the remand section of 
this decision.


REMAND

The Board believes that there may be an outstanding magnetic 
resonance imaging (MRI) report not associated with the 
Veteran's claims file.  In a November 2001 VA examination 
report, it was noted that the Veteran was to undergo a MRI 
scan of his left knee.  It is unclear to the Board whether 
the Veteran was actually scheduled for one and whether the 
Veteran appeared for the MRI scan.  If the Veteran did 
undergo an MRI scan, then the RO should obtain the missing 
records in order to fulfill the VA's duty to assist the 
Veteran.  This is particularly so in view of the fact that 
these are records in the custody of the federal government 
and thus are constructively part of the record on appeal.  38 
U.S.C.A. § 5103A(b).  
 
As noted above, in November 2001, a VA examiner opined that 
the Veteran's left knee disability was not secondary to the 
Veteran's service-connected right knee partial medial 
meniscectomy with osteoarthritis.  He explained that the left 
knee disability is more likely due to obesity and repetitive 
use of the left knee.  However, at the July 2009 video 
conference hearing, the Veteran testified that he weighed 340 
when he first submitted his claim for left knee disability, 
and that at the time of the video conference hearing, he lost 
weight and was down to 260 pounds.  The Veteran further 
testified that despite the weight loss, he still experienced 
the same symptoms with his knees.  In addition, since the 
last VA examination, Dr. M.S. of the VA wrote a statement in 
August 2005 that the Veteran's left knee pain is likely due 
to weight shifting from the right knee to the left knee.  The 
Board notes that the VA examiner in November 2001 did not 
have the benefit of review of the aforementioned August 2005 
statement.  

Further, the Board notes that in a statement received in 
December 2006, the Veteran reported that his knee 
disabilities were progressively worsening.

In light of the weight loss, the positive nexus opinion 
linking the Veteran's left knee disability to his service 
connected right knee partial medial meniscectomy with 
osteoarthritis, and the Veteran's claim that his right knee 
is progressively worse, the Board believes that a VA 
examination is appropriate to determine the current severity 
of his right knee and whether there is an increase in 
severity that has impacted the left knee since the November 
2001 VA examination.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to ensure that any MRI scan results from 
the November 2001 VA examination are 
obtained and associated with the 
Veteran's claims file.    

2.  After completion of the above, the 
Veteran should be scheduled for a VA 
examination of both knees.  The claims 
folder must be made available to the 
examiner and reviewed in conjunction with 
the examination.  Any medically indicated 
tests, such as x-rays, should be 
accomplished.  Examination findings 
should be clearly reported to allow for 
application of VA's rating criteria for 
knee disabilities.  After reviewing the 
claims file and examining the Veteran, 
the examiner should respond to the 
following:

     a) Describe the flexion and 
extension of the Veteran's right knee.  
Describe any significant functional 
impairment when evaluating the Veteran's 
right knee partial medial meniscectomy 
due to weakened movement, excess 
fatigability and incoordination, and pain 
and weakness causing additional 
disability beyond what is reflected on 
range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

     b) Describe whether there is 
recurrent subluxation and/or lateral 
instability for the Veteran's right knee 
and note whether it is slight, moderate, 
or severe.  

     c)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that current left knee disability is 
causally related to service?  

     d)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that current left knee disability is 
proximately due to the service-connected 
right knee partial medial meniscectomy 
with osteoarthritis?

     e)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that current left knee disability has 
been aggravated by the service-connected 
right knee partial medial meniscectomy 
with osteoarthritis?  

The examiner should offer a rationale for 
any opinion with reference to pertinent 
evidence, including service and post-
service medical records, and the opinions 
expressed in the November 2001 VA 
examination, and by Dr. M.S. of the VA in 
August 2005.  If an opinion cannot be 
provided without resorting to mere 
speculation, the VA examiner should 
discuss why an opinion is not possible.  
 
3.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
issues on appeal.  The reopened service 
connection claim should be adjudicated 
under a merits analysis.  The RO should 
issue an appropriate supplemental 
statement of the case, and give the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


